                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                               AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.                                       Case No.

 APPROXIMATELY $22,606.00 IN UNITED
 STATES CURRENCY, and

 ONE 2017 LINCOLN MKZ, VEHICLE
 IDENTIFICATION NUMBER (VIN)
 3LN6L5E95HR614085, WITH ALL
 APPURTENANCES AND ATTACHMENTS
 THEREON,

                         Defendants.


               VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Scott J. Campbell, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                        Nature of the Action

       1.       This is a civil action to forfeit properties to the United States of America, under

21 U.S.C. §§ 881(a)(4) and (6), for violations of 21 U.S.C. § 841(a)(1).

                                       The Defendants In Rem

       2.       The defendant approximately $22,606.00 in United States currency was seized on

or about October 25, 2018, from Cardale Bland at or near 7XXX West Marine Drive,

Milwaukee, Wisconsin.



            Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 1 of 10 Document 1
       3.       The defendant one 2017 Lincoln MKZ bearing vehicle identification number

(VIN) 3LN6L5E95HR614085 was seized on or about October 25, 2018, from Cardale Bland at

or near 7XXX West Marine Drive, Milwaukee, Wisconsin.

       4.       The defendant properties are presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.

                                      Jurisdiction and Venue

       5.       This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

       6.       This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b).

       7.       Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred in this district.

                                        Basis for Forfeiture

       8.       The defendant approximately $22,606.00 in United States currency is subject to

forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was used or

intended to be used in exchange for controlled substances, represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a violation of 21 U.S.C.

§ 841(a)(1).

       9.       The defendant one 2017 Lincoln MKZ bearing vehicle identification number

(VIN) 3LN6L5E95HR614085 is subject to forfeiture to the United States of America under

21 U.S.C. § 881(a)(4) because it was used, or intended to be used, to transport, or to facilitate the

transportation, sale, receipt, possession, or concealment of a controlled substance in violation of

21 U.S.C. § 841(a)(1).

                                                   2

            Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 2 of 10 Document 1
                                             Facts

       10.    Heroin is a Schedule I controlled substance under 21 U.S.C. § 812.

       11.    Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

       12.    Fentanyl is a Schedule II controlled substance under 21 U.S.C. § 812.

       13.    Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

       14.    Oxycodone is a Schedule II controlled substance under 21 C.F.R. § 1308.

       15.    Lactose is used by drug dealers to cut or dilute controlled substances.

Controlled buys of heroin, or a mixture of heroin and fentanyl, from Cardale Bland

       16.    On August 28, 2018, at approximately 1:06 p.m., a Wisconsin Department of

Justice – Division of Criminal Investigation confidential informant (“CI”) purchased

approximately 2.2 grams of heroin from Cardale Bland for $390 in pre-recorded buy money at or

near 7157 North 46th Street in Milwaukee, Wisconsin.

       17.    On September 13, 2018, at approximately 4:35 p.m., the CI purchased

approximately 3.55 grams of heroin from Cardale Bland for $520 in pre-recorded buy money at

or near a Marathon gas station located at 10501 West Brown Deer Road in Milwaukee,

Wisconsin (the “Marathon station”).

       18.    On September 25, 2018, at approximately 4:03 p.m., the CI purchased

approximately 3.78 grams of a mixture of heroin and fentanyl from Cardale Bland for $560 in

pre-recorded buy money at or near the Marathon station.

       19.    On October 22, 2018, at approximately 3:34 p.m., the CI purchased

approximately 4.27 grams of a mixture of heroin and fentanyl from Cardale Bland for $650 in

pre-recorded buy money at or near the Marathon station as follows:

              A.      On October 22, 2018, at approximately 3:15 p.m., during a telephone
                      conversation to set up the drug deal, Bland instructed the CI to meet Bland
                      at a location – namely, the Marathon station – for the purchase of heroin.

                                               3

         Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 3 of 10 Document 1
               B.     At about 3:29 p.m., the CI drove into the Marathon station parking lot and
                      parked on the west side.

               C.     At about 3:33 p.m., Cardale Bland drove into the Marathon station parking
                      lot in the defendant 2017 Lincoln MKZ and parked on the north side.

               D.     The license plates on the defendant 2017 Lincoln MKZ – ABE3XXX –
                      were registered to Cardale Bland.

               E.     Cardale Bland was the driver and sole occupant of the defendant 2017
                      Lincoln MKZ.

               F.     The CI then exited CI’s vehicle and entered the front passenger side of the
                      defendant 2017 Lincoln MKZ.

               G.     While inside the defendant 2017 Lincoln MKZ, Bland handed to CI three
                      clear plastic knotted corner-cut baggies containing a mixture of heroin and
                      fentanyl with a total weight of approximately 3.02 grams.

               H.     Bland then took an additional approximately 1.25 grams in loose chunks
                      of a heroin and fentanyl mixture out of another baggie containing a larger
                      amount of that mixture and handed the approximately 1.25 grams to the
                      CI.

               I.     Bland handed to the CI a total of approximately 4.27 grams of the heroin
                      and fentanyl mixture.

               J.     The CI then handed $650 in pre-recorded buy money to Bland as payment
                      for the approximately 4.27 grams of a mixture of heroin and fentanyl.

               K.     The CI asked Bland about purchasing a larger amount of heroin from
                      Bland in the future, and Bland agreed to do so.

               L.     After the drug transaction, at approximately 3:35 p.m., the CI exited the
                      defendant 2017 Lincoln MKZ and returned to CI’s vehicle.

October 6, 2018 traffic stop and arrest of Cardale Bland

       20.     On October 6, 2018, Milwaukee Police Department officers conducted a traffic

stop on an Infinity Q50 for a suspended license plate registration. The vehicle and plates were

registered to Cardale Bland.

       21.     Cardale Bland was the driver of the Infinity, and three minor females were

passengers.

                                                4

         Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 4 of 10 Document 1
       22.     Officers approached Bland’s vehicle and spoke with Bland, who remained in the

driver’s seat. While speaking with Bland, one officer saw marijuana buds and flakes on Bland’s

lap, and asked Bland to exit the vehicle. After Bland exited the vehicle, officers saw a corner cut

bag of drugs on the driver’s seat where Bland had been sitting.

       23.     Officers attempted to handcuff Bland, but Bland resisted arrest and refused to

comply with officers’ orders. Ultimately, one officer deployed a taser on Bland, who was then

taken into custody.

       24.     Below are some of the items that were inside the Infinity on October 6, 2018:

               A.      A bag on the driver’s seat contained 13 individually wrapped, clear
                       plastic, corner cut baggies containing a total of 8.56 grams of heroin.

               B.      A digital scale was inside the driver’s door compartment.

               C.      A total of four cell phones were in the vehicle.

       25.     On Bland’s person, officers found a baggie containing 3.79 grams of marijuana,

along with $545 – which currency is not a defendant in this case.

       26.     On October 9, 2018, Cardale Bland was charged in Milwaukee County Circuit

Court, Case No. 18CF4831, with (1) possession of heroin with intent to deliver – second and

subsequent offense, and (2) resisting an officer.

       27.     On October 10, 2018, Cardale Bland posted $2,500 cash bond in Case

No. 18CF4831 and was released from custody.

October 25, 2018 execution of search warrants at Cardale Bland’s residence and on the
defendant 2017 Lincoln MKZ

       28.     On October 25, 2018, officers executed a search warrant at the residence of

Cardale Bland, 7XXX W. Marine Drive, Milwaukee, Wisconsin (“Bland’s residence”).

       29.     Present at Bland’s residence during execution of the search warrant were Cardale

Bland, an individual having the initials B.H., and two minor children.

                                                    5

          Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 5 of 10 Document 1
30.   Below are some of the items inside Bland’s residence on October 25, 2018.

      A.     In the dining room: A hydraulic press labeled “brick press.”

      B.     In the living room:

               i.       Two bags containing a total of 1.47 grams of marijuana, and
              ii.       One cell phone.

      C.     In the kitchen:

                i.      A digital pocket scale with suspected drug residue,
               ii.      A baggie with four 15mg Oxycodone pills,
              iii.      A bag of Lactose,
              iv.       One cell phone,
               v.       Corner cut baggies and baggies, and
              vi.       Blender cups with suspected drug residue.

      D.     In the master bedroom:

                     i. On the dresser: a cell phone.

                 ii. In a pair of men’s pants on the floor by the bed:

                            a. Approximately $406 in United States currency,

                            b. A cell phone that was assigned the phone number used by
                               the CI to set up the drug buys with Cardale Bland, and

                            c. A bag containing: (1) 15 clear plastic corner cut baggies
                               containing a mixture of heroin and fentanyl totaling
                               9.84 grams, and (2) 8 clear plastic corner cut baggies
                               containing cocaine base totaling 2.96 grams.

                iii. In the closet containing men’s clothing:

                            a. A Milwaukee County Sheriff’s Office property log sheet
                               for the booking of Cardale Bland dated October 7, 2018,

                            b. A semi-automatic handgun with an extended magazine
                               loaded with one round in the chamber and 27 rounds in the
                               magazine,

                            c. A second semi-automatic handgun – which had been
                               reported as stolen with Greenfield Police Department –
                               with an extended magazine loaded with 30 rounds,

                            d. One cell phone,
                                         6

  Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 6 of 10 Document 1
                                   e. A Gucci bag containing approximately $23,000 in United
                                      States currency, and

                                   f. Identifiers for Cardale Bland.

       31.     A total of approximately $23,406 was seized from Bland’s residence –

approximately $406 from the men’s pants and approximately $23,000 from the Gucci bag.

       32.     The seized approximately $23,406 included $800 in pre-recorded bills that the CI

had paid to Cardale Bland in exchange for heroin, or a mixture of heroin and fentanyl, as

follows:

               A.      $220 (11-$20 bills) from the August 28, 2018 controlled buy,

               B.      $280 (14-$20 bills) from the September 13, 2018 controlled buy, and

               C.      $300 (10-$20 bills and 1-$100 bill) from the October 22, 2018 controlled
                       buy.

       33.     The defendant approximately $22,606 in United States currency is comprised of

the seized approximately $23,406 after subtracting the $800 in buy money.

       34.     Denominations of the defendant approximately $22,606 were 39-$100 bills,

68-$50 bills, 765-$20 bills, 1-$5 bill, and 1-$1 bill.

       35.     Officers also executed a search warrant on the defendant 2017 Lincoln MKZ,

which was parked in the driveway at Bland’s residence. Inside the defendant vehicle were

identifiers for Cardale Bland and one cell phone.

                     Cardale Bland’s October 9, 2018 State Drug Charges

       36.     On October 9, 2018, Cardale Bland was charged in Milwaukee County Circuit

Court, Case No. 18CF4831 with (1) possession of heroin with intent to deliver – second and

subsequent offense, and (2) resisting an officer.

       37.     A jury trial in Case No. 18CF4831 is scheduled for September 30, 2019.


                                                    7

           Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 7 of 10 Document 1
                     Cardale Bland’s October 26, 2018 State Drug Charges

       38.     On October 26, 2018, Cardale Bland was charged in Milwaukee County Circuit

Court, Case No. 18CF5127, with (1) four counts of manufacture/deliver heroin, (2) one count of

possession of heroin with intent to deliver, (3) one count of maintaining a drug trafficking place,

(4) two counts of possession of a firearm by a felon, and (5) two counts of bail jumping.

       39.     A jury trial in Case No. 18CF5127 is scheduled for September 30, 2019.

                                    Warrant for Arrest In Rem

       40.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                          Claims for Relief

       41.     The plaintiff alleges and incorporates by reference the paragraphs above.

       42.     By the foregoing and other acts, the defendant approximately $22,606.00 in

United States currency was used or intended to be used in exchange for controlled substances,

represents proceeds of trafficking in controlled substances, or was used or intended to be used to

facilitate a violation of 21 U.S.C. § 841(a)(1).

       43.     The defendant approximately $22,606.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       44.     By the foregoing and other acts, the defendant 2017 Lincoln MKZ bearing vehicle

identification number (VIN) 3LN6L5E95HR614085 was used, or intended to be used, to

transport, or to facilitate the transportation, sale, receipt, possession, or concealment of a

controlled substance in violation of 21 U.S.C. § 841(a)(1).




                                                   8

          Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 8 of 10 Document 1
          45.    The defendant 2017 Lincoln MKZ bearing vehicle identification number (VIN)

3LN6L5E95HR614085 is therefore subject to forfeiture to the United States of America under

21 U.S.C. § 881(a)(4).

          WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant properties be issued; that due notice be given to all interested parties to appear and

show cause why the forfeiture should not be decreed; that judgment declare the defendant

properties to be condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further relief

as this Court may deem just and equitable, together with the costs and disbursements of this

action.

          Dated at Milwaukee, Wisconsin, this 6th day of June, 2019.

                                              Respectfully submitted,

                                              MATTHEW D. KRUEGER
                                              United States Attorney


                                       By:     s/SCOTT J. CAMPBELL
                                              SCOTT J. CAMPBELL
                                              Assistant United States Attorney
                                              Scott J. Campbell Bar Number: 1017721
                                              Attorney for Plaintiff
                                              Office of the United States Attorney
                                              Eastern District of Wisconsin
                                              517 East Wisconsin Avenue, Room 530
                                              Milwaukee, Wisconsin 53202
                                              Telephone: (414) 297-1700
                                              Fax: (414) 297-1738
                                              E-Mail: scott.campbell@usdoj.gov




                                                 9

            Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 9 of 10 Document 1
                                          Verification

       I, Matthew Cooper, hereby verify and declare under penalty of perjury that I am a Task

Force Officer with the Drug Enforcement Administration (DEA) in Milwaukee, that I have read

the foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and

that the factual matters contained in paragraphs 10 through 35 of the Verified Complaint are true

to my own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Task Force Officer with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 06-06-2019                             s/MATTHEW COOPER
                                             Matthew Cooper
                                             Task Force Officer
                                             Drug Enforcement Administration




                                                10

         Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 10 of 10 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                             APPROXIMATELY $22,606.00 IN UNITED STATES CURRENCY,
                                                                                                                          et al.
     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Scott J. Campbell, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC §§ 881(a)(4) and (6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

06/06/2019                                                                     s/SCOTT J. CAMPBELL
F O R O F F IC E U SE O N L Y

    R EC EIPT #                        Case 2:19-cv-00843-DEJ
                                      AM O U N T          APPLY IN GFiled
                                                                    IFP   06/06/19 Page
                                                                                     JU D G1
                                                                                           E of 1 Document
                                                                                                        M AG1-1
                                                                                                            . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $22,606.00 IN UNITED
 STATES CURRENCY, and

 ONE 2017 LINCOLN MKZ, VEHICLE
 IDENTIFICATION NUMBER (VIN)
 3LN6L5E95HR614085, WITH ALL
 APPURTENANCES AND ATTACHMENTS
 THEREON,

                        Defendants.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 6th day of

June, 2019, by the United States Attorney for the Eastern District of Wisconsin, which seeks the

forfeiture of the above-named defendant properties pursuant to Title 21, United States Code,

Sections 881(a)(4) and (6), and which prays that process issue to enforce the forfeiture and to

give notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant properties be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the following

defendant properties, which are presently in the custody of the United States Marshal Service in




         Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court:

               A.      Approximately $22,606.00 in United States currency, which was seized on
                       or about October 25, 2018, from Cardale Bland at or near 7XXX West
                       Marine Drive, Milwaukee, Wisconsin; and

               B.      One 2017 Lincoln MKZ bearing vehicle identification number
                       3LN6L5E95HR614085, which was seized on or about October 25, 2018,
                       from Cardale Bland at or near 7XXX West Marine Drive, Milwaukee,
                       Wisconsin.


        Dated this       day of                        , 2019, at Milwaukee, Wisconsin.

                                        STEPHEN C. DRIES
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendants.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


         Case 2:19-cv-00843-DEJ Filed 06/06/19 Page 2 of 2 Document 1-2
